Citation Nr: 1547246	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a waiver of recovery of a disability-compensation overpayment in the amount of $16,625.33 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, that denied a request for waiver of the recovery of a $16,625.33 disability-benefits overpayment.  Jurisdiction over the claims file is currently held by the Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested a hearing before the Board at the RO in his March 2011 substantive appeal.  As the Veteran is incarcerated and was unable to appear at the scheduled hearing, his spouse appeared on his behalf at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the claims file.    


FINDINGS OF FACT

1. The Veteran has an overpayment debt to VA in the amount of $16,625.33.

2. The VA Debt Management Center sent the Veteran a letter dated June 15, 2009, advising him that, due to his incarceration, his entitlement to service-connected disability compensation had been decreased and an overpayment created; he was notified that he had 180 days to request a waiver of recovery of the indebtedness.

3. The Veteran's request for a waiver was received in March 2010.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of $16,625.33 in compensation-benefits overpayment was not timely.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a claimant in the substantiation of a claim for benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In Barger v. Principi, 16 Vet. App. 132 (2002), however, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA - with its expanded duties - does not apply to cases involving waivers of overpayment recovery.  See also Leuras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions are inapplicable to waiver of indebtedness claims).  Thus, the VCAA does not apply in this appeal.

Nonetheless, the Veteran was apprised of the reasons for the overpayment (and resultant debt to VA) and given an opportunity to present evidence and argument as to why he should not be responsible for repayment of the overage.  As discussed below, the Veteran received notice of the amount of overpayment in June 2009 and was informed that he had 180 days to apply for a waiver of this overpayment.  Although the 180-day notice is not specifically contained in the claims file, the June 2009 letter clearly indicated that a notice of the Veteran's rights, which included notice of the 180-day filing period, was included in an attachment.  In view of the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties," see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), the Board presumes the proper enclosure was included with the June 2009 letter, and that the Veteran was provided accurate information as to the 180-day notice period.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

The Board concludes that the requirements for the fair development of the appeal have been met in this case. 38 C.F.R. § 1.911(c).



Legal Analysis

The Veteran alleges that he never received notice of his overpayment debt and therefore his March 2010 waiver request was timely.  Because the procedural history is at issue, the Board will provide a brief timeline of the pertinent events.  The Veteran was arrested in Tennessee in September 2008; he remained in jail in Tennessee until November 3, 2008, when he was transferred to a Florida prison.  In February 2009, VA granted service connection for the Veteran's PTSD as well as entitlement to TDIU (both effective May 5, 2008).  In March 2009, VA learned that the Veteran was incarcerated.  The following month, in April 2009, the Veteran filed a declaration of dependents and listed his address as his spouse's home address in Georgia.  VA sent numerous letters to this address; none were returned as undeliverable. 

On June 3, 2009, VA sent a letter to the Veteran at his Georgia address and to the Veteran's representative informing the Veteran that his disability benefits had been reduced because of his incarceration.  A June 15, 2009 letter from the VA Debt Management Center followed.  This letter specifically listed the Veteran's  $16,625.33 overpayment debt, informed him of his right to request a waiver, and included a notice that explained the waiver procedures.  

VA did not receive a waiver request within the 180-day statutory period, which closed in December 2009.  In March 2010, the Veteran's representative filed a waiver request.  The Veteran sent a letter with an additional waiver request in July 2010.  In this July 2010 letter, the Veteran also provided VA with his mailing address in the Florida Department of Corrections (DOC) and alleged that he had not received notice of the decision to withhold his benefits.  The Veteran later stated in a January 2011 letter that he did not receive his VA mail in prison, had moved six times in the past two years, and was not aware of the 180-day time limit for waiver.

Under the applicable law, a request for waiver of benefits overpayment shall only be considered if made within 180 days of the indebtedness notice to the payee.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  An extension may be granted at VA's discretion if the payee satisfactorily shows that there has been a problem in the creation or delivery of the notice.  38  U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The regulations classify this as delayed receipt of notification "beyond the time customarily required for mailing (including forwarding)" caused by a VA error, post service error, or some other circumstance beyond the payee's control.  38 C.F.R. § 1.963(b); McCullough v. Principi, 15 Vet. App. 272, 275 (2001).  If the payee demonstrates that such a delay occurred, VA computes the 180-day period from the date on which the requester actually received the notice.  38 C.F.R. § 1.963(b).  

In addition, VA has a duty to help veterans develop their claims, but this duty is not a one-way street: the claimant has an obligation to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this vein, a veteran is responsible for providing VA with his current address and keeping VA informed of address changes.   

Turning to the specific facts of this case, the Board finds that the Veteran received notice of his overpayment debt - as well as his right to submit a waiver and the procedures for submitting said waiver - on June 15, 2009.  Furthermore, the Board finds that an extension of the 180-day period is not warranted because the record does not show that any delay in the Veteran's actual receipt of notification was caused by VA error or by circumstances outside of the Veteran's control.  The Veteran supplied the Georgia address to which the June 15, 2009 notice was sent.  He provided this address while he was incarcerated in Florida and after VA became aware of his incarceration.  The VA mail sent to the Veteran's Georgia address was never returned as undeliverable, and neither the Veteran nor any other party indicated that the Veteran used a different mailing address until he sent his July 2010 letter.  Consequently, the classification of the Georgia address as Veteran's mailing address as was not an error of the VA.

The record also does not indicate that the delay in notice was caused by some other error of VA, the postal authority, or circumstances outside the Veteran's control.  Instead, any delay was a result of the Veteran's choice to list his spouse's Georgia address as his address while he was incarcerated, coupled with his decision not to update his mailing address to his Florida DOC address until July 2010. Thus, a waiver request had to be filed within 180 days of the June 15, 2009 letter, and the record does not support an extension of the filing period.    

In sum, the Board finds that June 15, 2009, is the date of notification and that no waiver was filed within 180 days of that date.  The Board also finds that the record does not support an extension of the 180-day period because the notice was mailed to the only address provided by the Veteran while incarcerated and any delay in the Veteran's receipt of the notice was not a result of VA error, postal service error, or circumstances outside the Veteran's control.  Thus, the Board concludes that the Veteran did not file a timely waiver of his overpayment debt.


ORDER

The request for a waiver of the indebtedness is denied, as the request for waiver was not timely.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


